Name: 86/272/EEC: Commission Decision of 26 May 1986 on a supplement to the multiannual guidance programme in respect of aquaculture for the period 1984 to 1988 submitted by France pursuant to Regulation (EEC) No 2908/83 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  fisheries;  Europe
 Date Published: 1986-06-28

 Avis juridique important|31986D027286/272/EEC: Commission Decision of 26 May 1986 on a supplement to the multiannual guidance programme in respect of aquaculture for the period 1984 to 1988 submitted by France pursuant to Regulation (EEC) No 2908/83 (Only the French text is authentic) Official Journal L 171 , 28/06/1986 P. 0063 - 0064*****COMMISSION DECISION of 26 May 1986 on a supplement to the multiannual guidance programme in respect of aquaculture for the period 1984 to 1988 submitted by France pursuant to Regulation (EEC) No 2908/83 (Only the French text is authentic) (86/272/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2908/83 of 4 October 1983 on a common measure for restructuring, modernizing and developing the fishing industry and for developing aquaculture (1), and in particular Article 5 thereof, Whereas the Commission, by Decision 85/282/EEC (2), approved the multiannual guidance programme in respect of aquaculture, submitted by the French Government pursuant to Regulation (EEC) No 2908/83; Whereas on 10 September 1985 the French Government submitted a supplement to that programme, hereinafter referred to as 'the programme', and on 4 March 1986 forwarded the latest additional information concerning the programme; Whereas, in accordance with the first paragraph of Article 3 of Regulation (EEC) No 2908/83, the time required for execution of the programme covers at least the proposed duration of the common measure; Whereas the programme contains the information referred to in Article 4 of Regulation (EEC) No 2908/83; Whereas the programme provides for the renewal of the mussel fleet of the Poitou-Charentes region; Whereas the programme may, having regard to production potential, the demand for the products concerned and the guidelines of the common fisheries policy, constitute a suitable framework for projects which may qualify for financial support from the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The supplement to the multiannual guidance programme in respect of aquaculture forwarded by the French Government on 10 September 1985, the main features of which are set out in Annex I, is hereby approved subject to the provisions set out in Annex II. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 26 May 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 1. (2) OJ No L 157, 15. 6. 1985, p. 14. ANNEX I Summary of the supplement to the guidance programme in respect of aquaculture drawn up by France within the framework of Council Regulation (EEC) No 2908/83 1. Objective To renew and modernize the mussel fleet of the Poitou-Charentes region. 2. Duration The supplement covers a four-year period from 1 January 1985 to 31 December 1988. 3. Areas concerned The Poitou-Charentes region and more particularly the department of Charente-Maritime. 4. Aim pursued by renewal Bringing new units into service which will make genuine floating mussel-farming establishments available to operators, thus improving their working conditions and the profitability of their enterprises. 5. Estimated renewals It is planned to construct three to four new floating mussel-farming units/establishments per year. ANNEX II Final conclusions The Commission considers that this supplement is wholly compatible with the programme it approved by Decision 85/282/EEC. The final conclusions set out in Annex II to the said Decision therefore apply to this supplement.